Citation Nr: 1452951	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse and opioid dependence in remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of this hearing has been associated with the record.  

In June 2014, the Veteran waived the right to initial RO review of evidence received after the May 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran submitted a VA Form 21-4142, notifying VA that he received treatment for his PTSD from Dr. Aaron Thomas.  Review of the record does not show that the RO requested these records.  As they are pertinent to the Veteran's increased rating claim, they must be obtained.

In addition, the Veteran was last afforded a VA examination to evaluate his PTSD in March 2011.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).  

Accordingly, the case is REMANDED for the following actions: 

1.  Ask the Veteran to identify any additional private provider who treated him for PTSD.  After securing any necessary authorization, attempt to obtain treatment records from any identified source, as well as from Dr. Aaron Thomas, who the Veteran mentioned at his 2014 hearing.   

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD.  

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current nature, extent, and severity of his PTSD.  All indicated tests should be conducted.  The claims file should be made available and reviewed by the examiner.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All opinions should be supported by a clear rationale, with citation to relevant medical findings. 

4.  Then, re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



